[Cite as State v. Southam, 2018-Ohio-5288.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     FULTON COUNTY


State of Ohio                                     Court of Appeals No. F-18-004

        Appellee                                  Trial Court No. 17CR87

v.

William I. Southam, Jr.                           DECISION AND JUDGMENT

        Appellant                                 Decided: December 28, 2018

                                              *****

        Scott A. Haselman, Fulton County Prosecuting Attorney, for appellee.

        Charles M. Saunders, for appellant.

                                              *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Fulton County Court of Common

Pleas which, following a jury trial, found appellant guilty of one count of breaking and

entering and one count of failure to comply with order or signal of a police officer and
sentenced him to a total prison term of 24 months. For the reasons set forth below, this

court affirms the judgment of the trial court.

       {¶ 2} On July 17, 2017, appellant William I. Southam, Jr. was indicted by a Fulton

County Grand Jury on one count of breaking and entering, a violation of R.C.

2911.13(A), a felony of the fifth degree and on one count of failure to comply with order

or signal of a police officer, a violation of R.C. 2921.331(B), a felony of the fourth

degree. Appellant allegedly stole electronics from Crossroads Evangelical Church in

Wauseon, Fulton County, Ohio in the early hours of Sunday, June 18, 2017, and then

immediately fled from the scene in his girlfriend’s car to willfully elude the police in a

high speed chase after being ordered to stop.

       {¶ 3} After a period of discovery and pre-trial hearings, a two-day jury trial

commenced on February 28, 2018. At the conclusion of the prosecution’s case, appellant

moved for a judgment of acquittal pursuant to Crim.R. 29(A), which the trial court

denied. Appellant renewed his motion for acquittal at the conclusion of his defense,

which the trial court again denied. At the conclusion of closing arguments the jury

convicted appellant of one count of breaking and entering, a violation of R.C.

2911.13(A), a felony of the fifth degree and on one count of failure to comply with order

or signal of a police officer, a violation of R.C. 2921.331(B), a felony of the fourth

degree. The verdict was journalized on March 5, 2018.

       {¶ 4} Following appellant’s conviction, on May 1, 2018, the trial court sentenced

appellant to serve a 10-month prison term for the first count and a 14-month prison term




2.
for the second count with each prison term to run consecutively. The sentencing

judgment entry was journalized on May 3, 2018.

       {¶ 5} It is from the trial court’s May 3, 2018 journalized sentencing judgment

entry which appellant timely filed his appeal setting forth four assignments of error:

              I. The trial court erred when it denied the appellant’s motion for

       acquittal under Crim.R. 29 because the state failed to present sufficient

       evidence to establish beyond a reasonable doubt the elements necessary to

       support the convictions.

              II. Appellant’s convictions are against the manifest weight of the

       evidence.

              III. The trial did not afford the appellant the right of allocution.

              IV. The appellant did not receive the effective assistance of counsel

       because counsel did not object to the imposition of mandatory fines and

       court costs, even though the Appellant was indigent and those fines and

       court costs should have been waived. Sixth and Fourteenth Amendments to

       the United States Constitution; and Section 10, Article I of the Ohio

       Constitution.

                                  I. Sufficiency of Evidence

       {¶ 6} In support of his first assignment of error, appellant argued the trial court

erred by twice denying his Crim.R. 29 motion for acquittal. Appellant argued there was

insufficient evidence with which to convict appellant of the indictments for breaking and




3.
entering and failure to comply with the police order or signal. First, appellant argued

“there is no evidence that he ever went into any ‘structure,’ occupied or unoccupied.”

Second, he argued “no one saw with any clarity the driver of the car leaving the scene, or

even who it was exiting the vehicle.” Third, he argued “[t]here is not a single finger print

of the [a]ppellant taken off any of the stolen electronics, the building broken into, or even

the steering wheel of the car in which he was allegedly driving.” Finally, he argued

“despite [there] being a drop of the appellant’s blood on the flashlight found outside the

building in question, no [cuts] were observed on [a]ppellant’s hand.”

       {¶ 7} In response, appellee argued there was sufficient evidence for each

conviction of breaking and entering and failure to comply with order or signal of police

officer, respectively. Appellee argued appellant “is not arguing that there is insufficient

evidence from which the jury could conclude that every element of [the crimes] occurred,

but instead [he] is arguing that there was insufficient evidence from which the jury could

conclude that he was the person [who] committed each of those elements.” Appellee

then listed 27 pieces of circumstantial and direct evidence from the record from which the

jury could convict appellant. Appellee argued that circumstantial evidence held the same

probative value as direct evidence: “Put simply, State presented significant direct and

circumstantial evidence, and there was sufficient evidence from which the jury could

find, beyond a reasonable doubt, that each and every element of the aforementioned

offenses had been committed by [a]ppellant (or that he was complicit in a third party’s




4.
commission of those offenses as the jury was instructed on the issue of complicity (TR

#2, pp. 192-93)).”

       {¶ 8} We review a challenge to the sufficiency of evidence supporting a

conviction at trial as follows: “the relevant inquiry is whether upon viewing the evidence

in the light most favorable to the prosecution, a rational trier of fact could have found the

elements of the crime proven beyond a reasonable doubt.” State v. Nicholson, 6th Dist.

Lucas No. L-17-1187, 2018-Ohio-4909, ¶ 12, citing State v. Jenks, 61 Ohio St.3d 259,

574 N.E.2d 492 (1991), paragraph two of the syllabus. All admissible evidence may be

considered by the reviewing court on a claim of insufficient evidence. State v.

Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 80.

       {¶ 9} In order for appellant to be found guilty of breaking and entering pursuant to

R.C. 2911.13(A) appellee had to prove beyond a reasonable doubt that on or about June

18, 2017, appellant “by force, stealth, or deception” did “trespass in an unoccupied

structure with purpose to commit therein any theft offense, as defined in section 2913.01

of the Revised Code, or any felony.” Appellant acts purposely when “the gist of the

offense is a prohibition against conduct of a certain nature, regardless of what [appellant]

intends to accomplish thereby, it is [appellant’s] specific intention to engage in conduct

of that nature.” R.C. 2901.22(A). A violation of R.C. 2911.13(A) is a felony of the fifth

degree. R.C. 2911.13(C).

       {¶ 10} In order for appellant to be found guilty of failing to comply with an order

or signal of police officer pursuant to R.C. 2921.331(B) appellee had to prove beyond a




5.
reasonable doubt that on or about June 18, 2017, appellant “operate[d] a motor vehicle so

as willfully to elude or flee a police officer after receiving a visible or audible signal from

a police officer to bring [his] motor vehicle to a stop.” “Failure to comply, however, does

not require proof of a willful or wanton disregard of the safety of persons or property; it

merely requires proof that a person willfully elude or flee a police officer who has given a

signal to stop.” State v. Fairbanks, 117 Ohio St.3d 543, 2008-Ohio-1470, 885 N.E.2d

888, ¶ 9.

       {¶ 11} A person acts willfully when the “act done intentionally, designedly,

knowingly, or purposely, [is] without justifiable excuse.” State v. Earlenbaugh, 18 Ohio

St.3d 19, 21, 479 N.E.2d 846 (1985). “The Notes to R.C. 2901.22 explain the term

‘purposely’ means ‘intentionally, ‘willfully,’ or ‘deliberately.’” State v. Powers, 8th Dist.

Cuyahoga No. 86365, 2006-Ohio-2458, ¶ 31, citing 1974 Advisory Committee Notes to

R.C. 2901.22 (“‘Purposely’ in the new code equates with ‘purposely,’ ‘intentionally,’

‘willfully,’ or ‘deliberately’ in the former law.”); State v. Kuhn, 12th Dist. Warren No.

CA2018-01-003, 2018-Ohio-4065, ¶ 14 (“Given the statutory definition of ‘purposely’ as

provided in R.C. 2901.22(A), we find the same would hold true regarding Kuhn’s claims

that she could only be found guilty upon the state demonstrating she did so deliberately

and/or willfully.”) A violation of 2921.331(B) is a felony of the fourth degree where

appellee proved beyond a reasonable doubt that, in committing the offense, [appellant]

was fleeing immediately after the commission of a felony.” R.C. 2921.331(C)(4).




6.
       {¶ 12} Appellant’s convictions may be proved by circumstantial evidence. Jenks,

61 Ohio St.3d at 283, 574 N.E.2d 492 (“Circumstantial evidence is no more and no less

probative than direct evidence.”). Appellate courts will not reverse a jury decision where

circumstantial evidence is relied upon unless “the evidence is insufficient as a matter of

law to enable the jury to exclude a reasonable hypothesis of innocence.” State v. Lott, 51

Ohio St.3d 160, 167-168, 555 N.E.2d 293 (1990), quoting State v. Graven, 54 Ohio St.2d

114, 119, 374 N.E.2d 1370 (1978). “While inferences cannot be built on inferences,

several conclusions can be drawn from the same set of facts; and a series of facts and

circumstances can be used as a basis for ultimate findings.” Id. at 168, citing Hurt v.

Charles J. Rogers Transp. Co., 164 Ohio St. 329, 332, 130 N.E.2d 820 (1955).

       {¶ 13} At the conclusion of appellee’s case, appellant moved for a judgment of

acquittal pursuant to Crim.R. 29(A). The transcript of the proceeding is in the record,

and the extent of appellant’s first acquittal motion and the trial court’s decision was the

following:

              Ms. Kruse: We would make a Motion under Rule 29, moving for a

       judgment of acquittal on the ground that the Prosecution failed to present

       sufficient proof from which any rational juror could conclude beyond a

       reasonable doubt that my client, William Southam, Jr., is guilty on each and

       every count.

              Court: Well, I’m certainly not going to comment on the issue of

       whether or not the State has proven their case beyond a reasonable doubt,




7.
       that’s clearly the responsibility for the jury. But it appears to me that the

       State has established a prima facie case on which the jury could conclude

       that your client committed these offenses. So I’m going to overrule that

       objection.

       {¶ 14} Appellant’s acquittal motion was made pursuant to Crim.R. 29(A), which

states, in part:

               The court on motion of a defendant * * *, after the evidence on

       either side is closed, shall order the entry of a judgment of acquittal of one

       or more offenses charged in the indictment * * *, if the evidence is

       insufficient to sustain a conviction of such offense or offenses. The court

       may not reserve ruling on a motion for judgment of acquittal made at the

       close of the state’s case.

Appellant’s motion under Crim.R. 29(A) is governed by the same standard as a challenge

to the sufficiency of evidence supporting a conviction at trial. State v. Beavogui, 6th

Dist. Wood No. WD-17-009, 2018-Ohio-2432, ¶ 42.

       {¶ 15} The record shows that at the point of appellant’s first acquittal motion,

appellee had submitted eight witnesses to direct and cross-examination, and the trial court

admitted 59 exhibits without appellant’s objections. Appellee’s witnesses at trial

included six people from law enforcement and two people associated with the victim

church. Through the evidence in the record, the details of the investigation for the crimes

at issue were presented.




8.
       {¶ 16} Wauseon police officer Brad Croninger testified at trial he was on patrol

duty before 4:00 a.m. on June 18, 2017, when he heard the dispatch of an alarm call for a

possible break-in at the Crossroads Evangelical Church. He was so close to the church,

he responded within 30 seconds of the dispatch and observed an idling, dark colored

sedan car parked in the middle of the deserted and unlit church parking lot facing away

from the driveway he entered. As he approached, the driver took off to exit the other

driveway. Croninger activated his overhead lights to get the car to stop. Activating the

overhead lights simultaneously activated the dash cam video, which was also admitted

into evidence. The driver did not stop and proceeded to go through a stop sign

intersection. Croninger then also activated his police siren, and the driver still did not

stop. There was no other traffic. Croninger did not lose sight of the driver during the

pursuit.

       {¶ 17} Wauseon police officer Joseph Bandeen testified he also was on duty when

he heard the dispatch. He activated his overhead lights and arrived from the opposite

direction of Croninger. Bandeen saw in the distance Croninger’s car pursue the driver.

Bandeen angled his car so as to create a road block for the oncoming driver. The driver

did not stop and swerved onto the grass of private property to get around Bandeen and

continue to head south out of Wauseon. Croninger continued to pursue the driver, and

Bandeen turned around to trail Croninger.

       {¶ 18} From there a high-speed chase of the driver ensued with the driver ignoring

all stop signs and stop lights. Croninger testified, “My vehicle was going 100 miles per




9.
hour, and I was not closing that gap enough to even be able to read that license plate or

get a better make of the vehicle.”

       {¶ 19} Eventually the driver entered the West Elm Apartment complex in

Wauseon. Croninger testified he lost sight of the driver for “approximately maybe two

seconds as the buildings were in our way. But as I rounded that corner to that straight

shot where he ended up stopping, I could still see the vehicle pulling up to a stop. And at

that point [about 200 feet away], I see a subject bail out of the driver’s side.” Croninger

identified appellant as the person who fit the description of the person fleeing from the

car.

       {¶ 20} Bandeen then found Croninger and after an initial search outside with

flashlights, they split up. Bandeen stayed by the building while Croninger returned to his

police car to run the abandoned car’s license plate for owner registration information.

Croninger testified he approached the abandoned car and easily saw through the open

windows with his flashlight in the backseat “a stack of tablets, Kindles and other random

items back there.” Croninger quickly learned the car owner was Wendy Zimmerman,

whose address number was apartment 1106 on the second floor of the building before

them. Croninger also requested a K-9 unit “to come to the scene to track from the car to

wherever that subject might have went.” The police officers maintained radio contact

with each other. By 4:20 a.m. they knocked on Ms. Zimmerman’s door. She answered

the door within ten seconds of the knock and was very alert at that hour.




10.
       {¶ 21} Zimmerman closed her door and came out into the hallway. After the

police advised her “that her vehicle was involved in a breaking and entering, that the

subject had pulled in next to the building and run behind the building and that we had lost

sight of him,” they asked if anyone was with her or was using her car. She insisted only

her children were and no one should have been using her vehicle that morning. She

refused repeated requests by the police to enter her apartment to look around.

       {¶ 22} Bandeen remained in the hallway with Zimmerman while Croninger

returned outside to wait for the K-9 unit. Bandeen heard footsteps pacing in front of the

doorway and eventually heard a man’s voice talking on a phone. Bandeen testified,

“Then when I heard the man’s voice on the cell phone, she admitted that her boyfriend

was in the apartment. At that point, I told her that she needed to have her boyfriend come

out onto the landing. And then I notified Officer Croninger over the radio.”

Zimmerman’s boyfriend is appellant. Croninger then returned to the apartment because

the K-9 unit still had not arrived, and both police officers saw appellant come out of the

apartment in his underwear and sweating. They noted Zimmerman was not sweating.

The K-9 unit then arrived. Bandeen remained in the hallway while Croninger returned

outside.

       {¶ 23} Deputy Henry County Sheriff Ross Saneholtz was the K-9 officer who

responded to a dispatch call on June 18, 2017, to assist the Wauseon police. Saneholtz

testified he arrived at the apartment building at 4:40 a.m. The K-9 dog traced the driver’s

scent from the car to the apartment building’s back door. “The closer we got to that west




11.
edge [to the back entrance], the more his head went down. And when we actually made

the corner, his head was down up until we get to the back door. * * * [H]is change in

behavior was right around that door. I would interpret that as the person went in the

door.” Croninger verified the K-9 dog was not tracking the police’s scent. “And that’s

where we were able to determine that that south edge [outside the apartment building],

we were never in, but that dog tracked through that south edge.”

       {¶ 24} Both appellant and Zimmerman then agreed to be interviewed at the police

station. Croninger transported them uncuffed and unrestrained to the Wauseon police

station. He placed them in an interview room where he read them their Miranda rights.

“I advised them that at that time, that they were not under arrest. They agreed to speak

with the detective. He was on his way.” Initially Zimmerman and appellant waited in the

interview room together, where recording equipment was always on, but later were

separated.

       {¶ 25} Kevin Chittenden was the Wauseon police detective who interviewed the

witnesses on June 18, 2017. Chittenden testified he received a call between 4:30 to 5:00

a.m. to assist with the investigation. He first went to the apartment complex. “I went out

there, made sure that the vehicle was being towed and secured properly for us to possibly

do a search warrant later.” He met Bandeen who was waiting for the tow truck. “He was

standing by with the vehicle. And shortly after, the tow truck driver was there as well.

* * * I did shine my light into the back windows and looked in, yes. * * * There were

tablets that were laying, * * * on the back seat and also on the back seat floorboard.”




12.
       {¶ 26} Chittenden then went to the police station and met with Croninger for

updates. Chittenden decided to interview appellant first. They spoke for about 30

minutes. Chittenden testified at trial:

              He was a little bit loud, not uncooperative but not really answered

       too many questions. When I told him that I didn’t believe him, he then

       stopped the interview. * * * [Before that] He said that he was at home. He

       was sleeping. That Wendy had woke[n] him up. He didn’t know anything

       [of] what was going on. He said that – the patrolman must have gave [sic]

       him some of the details about why he was up there. So he said that Wendy

       leaves her keys in the car quite often and he does not know who took it or

       any of that involvement. * * * [After re-watching the video for the period

       even before he arrived at the department] I did notice at one point when he

       was speaking with Wendy in the interview room, he kind of had [potential

       cuts on his hand], possibly wiping it on his leg. And also at one point, he

       kind of brought his hand up to his mouth, like maybe he licked off

       something or had licked his finger. But nothing that we could definitely

       say was a cut.

       {¶ 27} Chittenden testified he then interviewed Zimmerman for about 30 minutes.

“She was a little bit more standoffish, but nothing extraordinary or out of the normal.”

The video recordings of each interview, with certain agreed-upon redactions, were each

admitted into evidence at trial.




13.
       {¶ 28} The record did not contain any direct evidence of appellant at the church on

June 18, 2017, but it contained testimony of the investigation conducted at the church.

       {¶ 29} Cliff Macklin, a church volunteer, testified that June 18, 2017, was a

Sunday, so he arrived early, as usual, to do some maintenance and prepare classrooms for

Sunday School. Macklin testified he “[h]eard word of some break-in of some sort. Don’t

know the extent of it. After I was done with my duties or attending service, I went out – I

was told where to go look as in where it might have been and to inspect what was

damaged or not, and then I proceeded from there.” Macklin walked outside and saw the

broken window. He found near the broken window shattered glass on both sides of the

window along with a flashlight and two five-dollar bills. “Well, I noticed that there was

apparently something on the flashlight, and I decided to get a tissue to gather it that way

and then proceed to maybe find someone to maybe give it to, a pastor, and then it was

bagged. * * * It looked like to be blood.” The flashlight was admitted into evidence.

       {¶ 30} William McConnell, Wauseon’s assistant police chief on June 18, 2017,

testified he received a call about the church break-in at 4:45 a.m. He lived nearby, so he

arrived at the church by 5:00 a.m. and began documenting the scene with a camera and

collecting evidence. The photos and evidence collected were admitted into evidence.

McConnell observed the glass on the door to the main church office was broken and the

door was halfway open. He then observed the door to an assistant pastor’s office had

“scratch marks or pry marks around the door area” although the door glass was not

broken. Because the rest of the church campus had not yet been checked, the police




14.
officers at the scene decided to conduct a methodical search counterclockwise through

the sprawling building. This was now around 6:00 a.m. Their search discovered a

shattered glass window and the broken screen to that window as the point of entry for the

thief. The assistant pastor’s office was missing a number of electronics items and

approximately $100 cash.

       {¶ 31} Kevin Clark, an associate pastor at the church, testified the church has an

unmistakable, audible alarm triggered by motion detectors. On June 18, 2017, Clark

received a call around 5:00 a.m. from another assistant pastor about the alarm triggered at

the church. Clark testified “electronics” were used throughout the church based on

activities and church operations.

              We have tablets for our children and for visitors to kind of keep their

       kids engaged. So some of those items were in Tyler Quillet’s office at the

       time that [sic] came up missing * * * that morning. * * * When I got there,

       I had noticed that the main office, the window had been broken in, and it

       had shattered everywhere, was inside the room there and noticed * * * [at]

       Tyler Quillet’s office * * * you could see there were marks where, like, a

       crowbar or pry bar was used to try to get into a couple of doors there. And

       then some of the other doors to the facilities or to the offices that kind of go

       around by Tyler’s office had been opened. You could see that there were

       some drawers that had been opened and pillaged through.




15.
A few days later, Clark met with Chittenden at the police station to identify the evidence

recovered from the search warrant on Zimmerman’s vehicle. He was able to identify all

the electronic devices, including two that were marked for children with specific

“Crossroads Café” software content on them.

       {¶ 32} Chittenden testified that following his interviews with Zimmerman and

appellant he wrote his report and prepared a search warrant for Zimmerman’s vehicle for

the next business day on Monday. As a result of the search warrant, more evidence was

collected, which was admitted into evidence.

       {¶ 33} Chittenden further testified he submitted two items to the Ohio Bureau of

Criminal Investigation (BCI) on June 21, 2017, for DNA testing: (1) a gray flashlight

with possible dried blood on it “halfway on the handle and a little bit up here by the light

bar”; and (2) a drywall knife brought to the police department on June 19, 2017, by an

assistant pastor at the church. “It was located on a desk inside of the church office. Once

the church staff got there and was [sic] able to go through everything, they had noticed

the knife and said that’s not normally there. That’s nothing that belonged to the church.”

       {¶ 34} After Chittenden “received back what was called a hit confirmation,” he

then obtained a search warrant for appellant’s buccal swabs so BCI could “compare it to

the DNA from the * * * blood splat that was on the flashlight.” Chittenden testified he

obtained the buccal swabs from appellant at the apartment on October 30, 2017. “Said he

knew we were coming and submitted to it.”




16.
       {¶ 35} Amy Wanken, a BCI forensic scientist, testified she tested the flashlight,

drywall knife, and appellant’s buccal swabs. As a result of her tests, Wanken did not find

enough DNA from the knife to be “suitable for comparison.” However, the substance

found on the flashlight was blood and matched appellant’s DNA. “Upon comparison

between the known standard and the sample from the flashlight, I was able to conclude

that William Southam, Junior was included as a potential contributor, and the statistic

that I was able to calculate for that was rarer than one in one trillion.”

       {¶ 36} Following the trial court’s denial of his first motion for acquittal, appellant

proceeded with his defense with testimony by Zimmerman and admitting her apartment

lease into evidence.

       {¶ 37} Zimmerman testified appellant had been her live-in boyfriend for the entire

time she lived at the West Elm Apartments, starting in 2015. He was not listed on the

lease because she feared the rent would increase beyond what she could afford and face

the possibility of eviction and losing custody of her two children to their father.

       {¶ 38} Zimmerman further testified that “several times” she parked at her

apartment complex and forgot her keys in the ignition of her car or on top, as well as her

wallet and cell phone on top of her car and her house keys in the door to her apartment.

It is also “not unusual” she forgets to lock her car. Appellant always leaves his state

identification card in the car, along with many of his belongings, including a gray

flashlight.




17.
              Q: You mentioned the gray flashlight. Is this in Exhibit Number

      20? Does this appear to be that flashlight?

              A: Yes.

              Q: Okay. And that was in the trunk?

              A: Yes.

      {¶ 39} She further testified the temperature in the apartment on June 18, 2017,

was, “Really warm. I can’t say warm. It was really, really hot. I mean you just walk

around sweating.” Despite the heat, she testified she and appellant went to bed the

evening of June 17, 2017, with the sole bedroom window closed and no air conditioning.

To her knowledge, appellant remained asleep beside her all night. When the police

knocked on her door early on June 18, 2017, she was already up to use the restroom, so

she was able to respond quickly because she was just coming out of the bathroom.

              Q: Where was William when you left the bedroom to use the

      bathroom?

              A: I n bed. I had to climb over William.

              Q: What was William doing when you left the bedroom to use the

      bathroom?

              A: Sleeping.

              Q: Where was William when the police knocked on your apartment

      door?

              A: Still sleeping.




18.
       {¶ 40} Zimmerman further testified that both she and appellant did not work since

2015. Her income was child support, while his income was support from his mother and

stepfather. She admitted she told Chittenden at the police station interview she frequently

forgets “a lot of stuff because I take pills for bipolar, depression, and anxiety, and that

factors into my forgetfulness. I sleep a lot. I take a lot of pills.”

       {¶ 41} Zimmerman denied driving to the Crossroads Evangelical Church on

June 18, 2017, and getting into a high speed chase with Wauseon police.

       {¶ 42} Appellant rested his defense and renewed his motion for acquittal.

According to the transcript in the record the following discussion was held for the second

motion.

              Court: Let’s indicate we’re back in chambers in the Southam case.

       Counsel is present along with Mr. Southam. I believe Counsel you have a

       Motion you would like to make at this time?

              Ms. Kruse: Yes. I’d like to renew the – our Rule 29 Motion for

       Acquittal. The State has not proven beyond a reasonable doubt all of the

       elements of the charges.

              Court: And the Court is going to overrule the objection for the same

       reasons stated when we made our break earlier today.

       {¶ 43} We reviewed the record in this case. We find that after reviewing all the

admissible evidence in the light most favorable to the prosecution, any rational trier of

fact could have found beyond a reasonable doubt the essential elements of the crimes by




19.
appellant of breaking and entering and failing to comply with order or signal of police

officer.

       {¶ 44} Appellant’s first assignment of error is not well-taken.

                          II. Manifest Weight of the Evidence

       {¶ 45} In support of his second assignment of error, appellant argued his

convictions are against the manifest weight of the evidence because “the jury clearly lost

its way.” Appellant argued the jury lost its way for a number of reasons. First, “the State

joined two separate crimes to the prejudice of Mr. Southam.” Second, all of the State’s

witnesses “failed to identify Mr. Southam.” Third, the State “failed to collect any

specific evidence at all to tie him to the crimes at issue beyond a stolen vehicle and

flashlight. This was not circumstantial evidence, but rather inference upon inference.”

       {¶ 46} In response, appellee argued the jury did not lose its way. Appellee argued

“much of the evidence [the State] procured at trial is direct evidence” and that appellant’s

“bald assertion that there was ‘inference(s) upon inference(s)’ is simply without merit.”

       {¶ 47} A challenge to a jury conviction based on the manifest weight of the

evidence questions whether the jury could find a greater amount of credible evidence was

admitted at trial to sustain that decision than not. State v. Montgomery, 148 Ohio St.3d

347, 2016-Ohio-5487, 71 N.E.3d 180, ¶ 75, citing State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997). We must “extend special deference to the jury’s credibility

determinations given that it is the jury who has the benefit of seeing the witnesses testify,

observing their facial expressions and body language, hearing their voice inflections, and




20.
discerning qualities such as hesitancy, equivocation, and candor.” Beavogui, 6th Dist.

Wood No. WD-17-009, 2018-Ohio-2432, at ¶ 55. This court has repeatedly stated that in

determining whether a verdict is against the manifest weight of the evidence, we review

the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of the witnesses, and determine whether the trier of fact clearly lost its way to

create such a manifest miscarriage of justice as to require a new trial. State v. Reynolds,

6th Dist. Lucas No. L-16-1021, 2017-Ohio-1478, ¶ 47. A conviction will be overturned

only in exceptional cases. Id.

       {¶ 48} We reviewed the entire record with respect to the crimes of breaking and

entering and failing to comply with order or signal of police officer and find there was

clearly enough credible evidence admitted at trial for the jury to reach its decisions.

Despite appellant’s assertions to the contrary, we do not find the jury clearly lost its way

to create such a manifest miscarriage of justice as to require a new trial.

       {¶ 49} Appellant’s second assignment of error is not well-taken.

                                      III. Allocution

       {¶ 50} In support of his third assignment of error, appellant argued the trial court

erred and the matter should be remanded for resentencing because his sentence was

determined before permitting him to speak. Appellant argued the trial court only spoke

to his attorney during the sentencing hearing. Appellant further argued that “if a person

maintains their innocence during an entire proceeding, and is still found guilty, due




21.
process demands the court ask the defendant where he feels the system failed him * * *

curiosity alone should have been enough of a motivation to make this inquiry.”

       {¶ 51} In response, appellee argued the trial court did not err. Appellee argued the

trial court clearly and unambiguously invited appellant to speak during the sentencing

hearing, and appellant declined to speak. If the trial court erred, appellee argued

appellant or his counsel invited the error.

       {¶ 52} This court has determined Crim.R. 32(A)(1) requires the trial court to

directly, personally, and clearly ask the defendant if he wishes to exercise his right of

allocution. State v. Reese, 6th Dist. Lucas No. L-17-1132, 2018-Ohio-2981, ¶ 37.

Crim.R. 32(A)(1) states, “Imposition of sentence. * * * At the time of sentence, the court

shall * * * (1) Afford counsel an opportunity to speak on behalf of the defendant and

address the defendant personally and ask if he or she wishes to make a statement in his or

her own behalf or present any information in mitigation of punishment.” The allocution

requirement is fulfilled when it is clear from the circumstances the court indicated to the

defendant his right to make a statement prior to imposition of the sentence. Reese at ¶ 37,

citing State v. Harvey, 3d Dist. Allen No. 1-09-48, 2010-Ohio-1627, ¶ 15. However,

resentencing will not be required if the trial court’s error was invited error or harmless

error. State v. Campbell, 90 Ohio St.3d 320, 326, 738 N.E.2d 1178 (2000).

       {¶ 53} The record contains appellant’s sentencing hearing transcript from May 1,

2018. The trial court clearly and unambiguously provided appellant his right of

allocution on two separate occurrences prior to sentencing.




22.
              Court: This is case number 17CR87, State of Ohio versus William

       Southam. Mr. Southam is present today with his counsel, Ms. Krause.

       * * * The Court requested that a presentence investigation be completed.

       The Court was hoping that the Defendant would cooperate with that. The

       Defendant declined. As a result, the Court is left with some discretion in

       this matter, I guess. However, the Defendant does have rights pursuant to

       Criminal Rule 32 to make a statement in mitigation or present any

       evidence. Anything you’d like to say at this time, Ms. Kruse?

              Ms. Kruse: Your Honor, my client has indicated to me that he

       would – although convicted back in late February, early March, that he

       would like to maintain his innocence, and that was one of the reasonings

       [sic] of not completing the PASI, Your Honor. He would request at the

       time, he was not employed because he was seeking Social Security

       disability for being hit by a train in 2015.

       {¶ 54} After appellant’s attorney addressed the trial court with various mitigating

factors, the court then asked, “Anything from the State?” After the prosecution addressed

the trial court, the court then turned to appellant, “Anything else you’d like to say?” The

transcript is silent as to any appellant gestures, but it is clear he did not speak on the

record. The trial court was clearly addressing appellant, then appellee, and finally

appellant again. According to the transcript, his attorney responded to the trial court




23.
with, “We understand that my client has a lengthy criminal history, Your Honor. But

again, he is at the mercy of the Court and maintains his innocence at this time.”

       {¶ 55} Before announcing the sentencing determinations, the trial court noted it

“has little guidance in this case because of [sic] there is no presentence investigation

other than the Defendant’s past criminal record.” Even if the trial court’s words

“Anything you’d like to say?” and “Anything else you’d like to say?” did not specifically

parrot the language of Crim.R. 32(A) for a “statement * * * in mitigation of punishment,”

the exact language was not required in order for the court’s invitation to comply with

Crim.R. 32(A). State v. Belew, 6th Dist. Lucas No. L-11-1279, 2013-Ohio-1078, ¶ 30.

       {¶ 56} In its sentencing judgment entry journalized on May 3, 2018, the trial court

confirmed appellant was present on May 1, 2018, in open court with his attorney, and

prior to determining his sentence, the trial court considered the record, oral statements,

any victim impact statement and presentence report prepared, as well as the principles

and purposes of sentencing under R.C. 2929.11 and balanced the seriousness and

recidivism factors under R.C. 2929.12.

       {¶ 57} We reviewed the record for appellant’s sentencing hearing and find the trial

court fulfilled its duty under Crim.R. 32(A)(1).

       {¶ 58} Appellant’s third assignment of error is not well-taken.

                          IV. Ineffective Assistance of Counsel

       {¶ 59} In support of his fourth assignment of error, appellant argued his trial

counsel was ineffective because she “did not argue that he was indigent and lacked the




24.
present and future ability to pay fines and court costs,” resulting in actual prejudice

because $4,122.83 “in fines and court costs [were] imposed as part of his sentence.”

Appellant argued that “[e]ffective counsel could have noted on the record that [appellant]

was indigent.”

       {¶ 60} In response, appellee argued the trial court did not err. Appellee argued the

trial court only imposed costs of $4,122.83, which did not include any discretionary fines

or costs. Appellee further argued “the decision of whether to seek a waiver of the costs

described in R.C. 2947.23(A)(1)(a) at the time of sentencing, or at a later date, is a matter

of strategy that cannot be reviewed on appeal.” Appellee conceded that to the extent the

trial court imposed costs for appointed counsel, the trial court was required to first inquire

as to appellant’s ability to pay.

       {¶ 61} An ineffective assistance of counsel claim must overcome the strong

presumption that a properly licensed Ohio lawyer is competent. State v. Roberson, 6th

Dist. Lucas No. L-16-1131, 2017-Ohio-4339, ¶ 95. The record does not show appellant

questioned the licensure of his trial counsel, so her competence was presumed.

       {¶ 62} To overcome this presumption of competence, appellant had the burden in

an ineffective assistance of counsel claim to show both deficient performance by his trial

counsel below an objective standard of reasonable representation and a reasonable

probability of prejudice that but for his trial counsel’s errors, the court costs and costs of

appointed counsel would not have been imposed. Id.




25.
       {¶ 63} The record contains appellant’s sentencing hearing transcript from May 1,

2018. During the statements of mitigation, appellant’s attorney stated, “He would request

at the time, he was not employed because he was seeking Social Security disability for

being hit by a train in 2015.” The reference to the lack of gainful employment was an

attempt to explain why appellant did not cooperate with the presentencing investigation.

While it is unclear how appellant’s lack of gainful employment impeded the PSI process,

it is also clearly part of the sentencing record that appellant’s counsel brought to the

court’s attention appellant’s lack of employment.

       {¶ 64} The trial court then mentioned costs immediately following the trial court’s

decision of appellant’s prison terms.

              Court: Defendant will be ordered to pay the cost of prosecution and

       a fine will be imposed. * * * Anything further from counsel in this matter?

              Mr. Kennedy: No, sir.

              Ms. Kruse: Your honor, just briefly. There was a $2,500 bond

       posted in this case, and we would ask that that be released.

              Court: The bond will be discharged.

       {¶ 65} It is part of the sentencing record that appellant’s counsel brought to the

court’s attention the necessity to release appellant from the financial obligation of the

$2,500 bond. According to the record, the $2,500 cash bond journalized on July 6, 2017,

was a “deposit” that the court subsequently refunded to Angela Southam as journalized

on May 4, 2018.




26.
       {¶ 66} In its sentencing judgment entry journalized on May 3, 2018, the trial court

stated, “Defendant is ordered to pay all prosecution costs, court-appointed counsel costs,

and any fees permitted pursuant to O.R.C. §2929.18(A)(4).”

       {¶ 67} We will first address the prosecution costs. We review a challenge to the

imposition of court costs or the costs of prosecution in the context of an ineffective

assistance of counsel claim as follows:

              The trial court is required to impose court costs pursuant to R.C.

       2947.23 whether or not the defendant is indigent. A defendant may move

       at the time of sentencing to waive payment of court costs. R.C. 2947.23(C),

       effective March 22, 2013, provides that the trial court retains jurisdiction to

       address the waiver, suspension, or modification of the payment of costs

       after sentencing. Therefore, the decision of when to file the motion to

       waive the payment of costs can be a matter of trial strategy.

State v. Pultz, 6th Dist. Wood No. WD-14-083, 2016-Ohio-329, ¶ 61. Our review of the

record shows that on June 27, 2018, the trial court issued a “Costs Due Notice” to

appellant for a total of $4,122.83. The notice does not itemize the costs nor provide any

detail other than reflect it is for the case at issue and acknowledged the “last payment”

was made on July 6, 2017, which is presumably the cash bond deposit by Angela

Southam and subsequently refunded. The day after the “Costs Due Notice,” appellant

filed in the record an affidavit of indigency.




27.
       {¶ 68} “Debatable trial tactics generally do not constitute a deprivation of

effective counsel.” State v. Phillips, 74 Ohio St.3d 72, 85, 656 N.E.2d 643 (1995). Upon

review of the record we do not find appellant’s trial counsel was ineffective at the time of

sentencing with respect to appellant’s claims of indigency to the extent the $4,122.83 in

costs imposed were for the costs of prosecution.

       {¶ 69} We will next address the court-appointed counsel costs. “Unlike the costs

of prosecution, the imposition of the costs of * * * appointed counsel are premised on a

finding of a defendant’s present or future ability to pay. Such a finding need not be made

at a formal hearing, but the record must contain some evidence that the court considered

the defendant’s ability to pay.” (Citations omitted.) State v. Seals, 6th Dist. Lucas No.

L-17-1177, 2018-Ohio-2028, ¶ 14. R.C. 2941.51(D) states, in part:

              The fees and expenses approved by the court under this section shall

       not be taxed as part of the costs and shall be paid by the county. However,

       if the person represented has, or reasonably may be expected to have, the

       means to meet some part of the cost of the services rendered to the person,

       the person shall pay the county an amount that the person reasonably can be

       expected to pay.

       {¶ 70} Upon review of the record we do not find appellant’s trial counsel was

ineffective at the time of sentencing with respect to appellant’s claims of court-appointed

counsel costs to the extent the $4,122.83 in costs imposed were for court-appointed

counsel costs. The record contains some evidence of appellant’s trial counsel bringing to




28.
the court’s attention the lack of appellant’s gainful employment and the need to release

the cash “deposit” on file with the clerk of courts. Although we would prefer the trial

court expressly state in its final judgment that it considered appellant’s present and future

ability to pay the costs of court-appointed counsel, the record does not clearly lead us to

conclude that the absence of such express language is due to the ineffectiveness of

appellant’s trial counsel. Appellant failed to raise any other grounds for review of the

trial court’s determination of court-appointed counsel costs. App.R. 12(A)(2).

       {¶ 71} We reach the same conclusions when addressing the trial court’s judgment

entry regarding fees permitted pursuant to R.C. 2929.18(A)(4). To the extent the

$4,122.83 in costs imposed were fees permitted under R.C. 2929.18(A)(4), we would

prefer the trial court expressly state in its final judgment that it considered appellant’s

present and future ability to pay the amount of the sanction or fine. R.C. 2929.19(B)(5).

Nevertheless, the record does not clearly lead us to conclude that the absence of such

express language is due to the ineffectiveness of appellant’s trial counsel. Appellant

failed to raise any other grounds for review of the trial court’s determination of court-

appointed counsel costs. App.R. 12(A)(2).

       {¶ 72} Appellant’s fourth assignment of error is not well-taken.

       {¶ 73} On consideration whereof, we find that substantial justice has been done in

this matter. The judgment of the Fulton County Court of Common Pleas is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                          Judgment affirmed.




29.
                                                                      State v. Southam
                                                                      C.A. No. F-18-004




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




30.